Opinion by
Mr. Justice Fell,
The objection to the testimony covered by the first assignment of error was upon the ground that the attempt was to prove the declarations of an agent of the company made after the occurrence, and so remote from it as not to be a part of the res gestae. The fact of the agency and the right of the agent to speak for the company were not at the time questioned, and it afterward appeared from the testimony that he was acting within the scope of his authority. The plaintiff had gone to the office of the company to demand a retraction of the libelous publication. What was then said by any one connected with the newspaper could not be shown as an incident of the litigated act of publication, but it was admissible on other grounds, if the party as editor or manager of the paper or an officer of the company had authority to speak for it. If the answer contained anything as to the motive of publication which was thought to be objectionable, the court should have been asked at the time to strike it out. . The objection being based upon specific grounds, all other grounds of objection might be considered as waived.
The second assignment is not supported by an exception to the ruling of the court. The third, fourth and fifth assignments relate to the admission of testimony to show the injurious effect of the publication upon the reputation of the plaintiff among' her friends and acquaintances, and that it prevented her from obtaining employment. Testimony as to the effect upon her feelings was properly excluded. There was no attempt to prove the meaning of the words used, or to explain the publication. The purpose was to show in what maimer the publication had affected the plaintiff where she was known, and how it had prevented her from earning a living. This was in support of her averment of special damage.
We see no merit in the sixth assignment. The plaintiff had testified that her request for a retraction was refused except on terms that she would not bring suit. On the part of the defendant it was denied that any terms were insisted upon. The fact was not established in favor of either party, and the learned judge might well pass it without comment. He was not asked to say anything in relation to it, and the defendant cannot now be heard to complain that he did not: Humes v. Gephart, 175 Pa. 417.
The judgment is affirmed.